Order entered February 23, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00766-CV

                        MICHAEL A. NASR, Appellant

                                         V.

                    JOHN DAVID WHITEHEAD, Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-03670

                                     ORDER

      Before the Court is the parties’ agreed motion to alter and extend briefing

deadlines. We GRANT the motion as follows. We ORDER Dallas County

District Clerk Felicia Pitre to file, by March 2, 2021, a supplemental clerk’s record

containing Plaintiff’s Motion to Modify Judgment which is attached as an exhibit

to the parties’ Amended Joint Written Stipulation filed with your office on
    February 11, 2021.1 Appellee shall file an amended brief by March 12, 2021.

    Appellant’s reply brief will be due within twenty days after appellee files his

    amended brief.

                                                         /s/    ROBERT D. BURNS, III
                                                                CHIEF JUSTICE




Plaintiff’s motion to modify included in the supplemental clerk’s record filed on September 29, 2020 is
1

missing pages 2, 4, and 6.